Citation Nr: 0620774	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  03-16 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977.

This claim comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied service 
connection for a back condition.  In May 2005, the Board 
denied the veteran's appeal for service connection for 
hepatitis B and C, and remanded the back issue to the RO for 
additional development, to include a VA examination.  That 
development has been completed and the case has been returned 
to the Board for adjudication.

In June 2003, the veteran filed a substantive appeal and 
elected a hearing at a local VA office before a Decision 
Review Officer.  That hearing was held and the transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate this claim 
and obtained all relevant evidence designated by the 
appellant.

2.  The veteran's service medical records show an in-service 
back injury; however, the injury was acute in nature and 
resolved, as there was no further treatment during service, a 
June 1977 separation examination was negative for any 
pertinent abnormal findings, and there is no post-service 
medical evidence of a back disability, including arthritis, 
until decades after service; the preponderance of the 
competent evidence weighs against the claim that there is a 
nexus between a current back disability and service. 




CONCLUSION OF LAW

Service connection for a low back disability, to include 
arthritis of the lumbar spine, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the June 
2001 letter, satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claims; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See also, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in June 2001, specifically notified him of the 
substance of VCAA's duties, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  The appellant was 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The correspondence from the RO to the veteran, to include the 
June 2001 letter, requested that the veteran provide the RO 
any evidence in his possession that pertained to his claim 
for service connection.  In this case, he was informed that 
it was his responsibility to ensure that VA received any 
evidence not in the possession of the Federal government; 
this would necessarily include submitting any relevant 
evidence in his possession.  The VCAA notice of June 2001 
provided to the appellant requested that he provide any 
additional evidence or information in his possession that 
pertained to his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not enacted prior to the issuance of the June 2000 RO 
decision that is the subject of this appeal because it had 
not been enacted yet.  In Pelegrini II, the Court made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board also notes 
that prior to the June 2000 RO decision and subsequently, the 
veteran has been presented opportunities to present any 
evidence in his possession or that he could obtain that would 
help substantiate his claim.  It is also pertinent to note 
that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a rating or 
effective date if the claim was allowed.  Despite the 
inadequate notice provided to the veteran on these latter 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for a back condition, the 
questions of the appropriate rating or effective date have 
been rendered moot.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records are associated with the claims file, as are 
the identified and available relevant post-service medical 
records.  The appellant has not made the RO or the Board 
aware of any additional available evidence that needs to be 
obtained in order to fairly decide his appeal.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether a back condition is 
causally linked to service, the Board notes that, in the case 
of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005). 

In this case pursuant to the May 2005 Board remand, a VA 
examination of the veteran was obtained by the RO, which 
includes a nexus opinion.  The VA opinion that was provided 
was supported by a review of the record and a rationale.  The 
VA evaluation report, when viewed in conjunction with the lay 
and additional medical evidence associated with the claims 
file, is sufficient for a determination on the merits of the 
appellant's appeal.  See 38 C.F.R. § 5103A(d).  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  Id.  The Board finds that 
all obtainable evidence necessary for an equitable 
disposition of the appeal has been obtained.

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.




Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service.  38 U.S.C.A. §§ 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, for certain chronic diseases, including 
arthritis, manifest to a degree of 10 percent within one year 
after separation from service, such conditions may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Analysis

The veteran contends that his current back disability is due 
to an injury while on active duty in July 1975, when a ramp 
fell onto his back and he was pinned underneath it.  He 
claims that he has had back pain ever since that time.

The service medical records confirm a back injury in July 
1975 when a ramp fell on top of the veteran.  Clinical 
findings at that time included an abrasion on his upper back, 
good range of motion, and neurological signs within normal 
limits.  The veteran was given medication for pain relief.  
However, the service medical records contain no further 
treatment for a back disorder, to include residuals of a back 
injury.  In June 1977, he underwent a separation examination 
that included an examination of his spine and musculoskeletal 
system.  The examination yielded normal results.  In 
conjunction with the examination, the veteran completed a 
report of medical history in which he indicated, by checked 
box, that he did not have recurrent back pain.  It is 
apparent that the injury and related symptoms, resolved 
following the incident.

The veteran testified at his hearing, and the post-service 
medical records substantiate, that he did not seek any 
treatment for his back condition until January 2000.  At the 
time he complained of back pain that he attributed to his in-
service injury, and stated that he had been having back pain 
for years.  The clinician noted that the veteran did not use 
a back brace or other means of support; he had no atrophy or 
deformity; his posture was poor; and that he had tenderness 
over the upper lumbar vertebrae.  A February 2000 X-ray of 
his lumbosacral spine revealed normal alignment and disc 
spaces that were normally preserved.  In May 2000, he 
complained of low back pain and was diagnosed with a chronic 
low back strain.  He continued to seek treatment from the VA 
and in August 2000, a VA clinician noted that his range of 
motion was slightly decreased and once again assessed chronic 
low back pain.  Accordingly, the earliest dated post-service 
medical evidence of a back condition with a history of an in-
service back injury is dated approximately 23 years following 
discharge from service.  To the extent that the veteran is 
now contending that he had problems with residuals of an in-
service back injury, continually after service, his 
contentions are outweighed by the pertinently negative post-
service medical evidence.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom.  Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].

There is also medical evidence dated in recent years that 
relates to the question of whether a current back disability 
is linked to service.  The Court has held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Greater weight may be placed on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

In this case, there are references in private and VA out-
patient clinic records, as well as in a report of a VA 
examination dated in November 2001, of an in-service back 
injury and low back symptoms ever since.  There are also 
notations regarding post-service back injuries.  While it is 
apparent that the references to back symptomatology since 
service were based on the veteran's reported medical history 
versus a complete review of the claims file, the Board may 
not disregard a medical opinion solely on the rationale that 
the medical opinion was based on a history given by the 
veteran, but instead must evaluate the credibility and weight 
of the history upon which the medical opinion is predicated.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
Nevertheless, it is relevant to note that there is no 
indication that any of the clinicians that referenced back 
symptoms since an in-service injury reviewed all the relevant 
evidence in the claims file, to include the normal separation 
examination.    

Additional competent evidence specifically addressing the 
contended causal relationship between his current back 
condition and in-service back injury consists of a report of 
a VA examination dated in January 2006.  Upon that 
examination, the veteran gave a history of back pain as a 
result of having been struck in the back by a ramp carrier.  
The examiner also noted that in June 2005, the veteran was 
evaluated after he fell backwards on his upper back and 
shoulders.  Following a clinical evaluation and a review of 
the case files, the examiner diagnosed post-recent injury 
myofascial pain or upper back pain, underlying a degenerative 
joint disorder.  The examiner concluded that it was less 
likely than not that the veteran's back condition was related 
to service.  The January 2006 opinion, rendered after a 
review of the veteran's claims file (including service 
medical records and post-service medical records), when 
considered with the entire evidence of record, clearly weighs 
against the claim that he currently suffers from residuals of 
an in-service back injury.  

The Board finds that the most recent VA examination is the 
most probative evidence addressing the nexus question at hand 
because it was based upon a review of the record and it 
included a rationale for the opinion with citation to the 
clinical record.  This competent opinion evidence, when 
considered with the normal separation examination and the 
negative post-service medical evidence (Maxon, supra), 
preponderates against the claim.

The Board recognizes the assertions by the veteran that his 
back disability is etiologically related to service.  
However, as a lay person, he is not competent to provide a 
medical diagnosis or an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu, supra.  
As a result, his contentions are not material to the issue of 
whether his back disability is linked to service.  The 
preponderance of the evidence is against a nexus between the 
veteran's back disability and any incident of service or a 
service connected disability.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
the claim for service connection for a back disability must 
be denied.  38 U.S.C.A. § 5107(b); See also, generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a back disability is 
denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


